  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 1 of 18 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


 KONINKLIJKE PHILIPS N.V., and
 PHILIPS NORTH AMERICA LLC

             Plaintiffs,                     C.A. No.

 v.                                          JURY TRIAL DEMANDED
 HP INC.,

             Defendant.


               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiffs Koninklijke Philips N.V. and Philips North America LLC
(collectively, “Philips” or “Plaintiffs”) bring this action for patent infringement
under 35 U.S.C. § 271 against HP, Inc. (“HP” or “Defendant”), and allege as follows:
                                 THE PARTIES
      1.    Plaintiff Koninklijke Philips N.V. (formerly known as Koninklijke
Philips Electronics N.V.) (“Philips N.V.”) is a corporation duly organized and
existing under the laws of The Netherlands, with its principal place of business at
High Tech Campus 5, 5656 AE Eindhoven, The Netherlands.
      2.    Plaintiff Philips North America LLC (formerly known as Philips
Electronics North America Corporation) (“Philips North America”) is a limited
liability company duly organized and existing under the laws of the State of
Delaware with its principal place of business at 222 Jacobs Street, Cambridge, MA
02141. Philips N.V. is the parent of Philips North America.
      3.    Defendant HP Inc. is a corporation duly organized and existing under
the laws of the State of Delaware with a principal place of business located at 1501


                                         1
  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 2 of 18 PageID #: 2




Page Mill Road, Palo Alto, CA 94304.
      4.     Defendant, either itself and/or through the activities of its subsidiaries,
and/or intermediaries (including distributors, retailers, and others), makes, uses,
sells, offers for sale, and/or imports throughout the United States, including within
the District of Delaware (this “District”), products, such as digital video-capable
devices and components thereof, that infringe the Asserted Patents, defined below.
Defendant orders and purchases components, such as digital video capable
integrated circuits and associated firmware, that it incorporates into digital video-
capable devices that are made, used, sold, offered for sale, and/or imported
throughout the United States, including within this District. These digital video-
capable devices may include, but are not limited to, desktops, laptops, all-in-one-
PCs, thin clients, tablets, convertible PCs, workstations, monitors, displays,
projectors, video adapters, and/or video hubs.
                           THE ASSERTED PATENTS
                             U.S. Patent No. 9,436,809
      5.     United States Patent No. 9,436,809 (the “’809 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on September 6, 2016 to
inventor Franciscus L. A. J. Kamperman. The ’809 Patent issued from United States
Patent Application No. 14/538,493 filed on November 11, 2014. A copy of the ’809
Patent is attached hereto as Exhibit A.
                            U.S. Patent No. 10,091,186
      6.     United States Patent No. 10,091,186 (the “’186 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on October 2, 2018 to
inventor Franciscus L. A. J. Kamperman. The ’186 Patent issued from United States
Patent Application No. 15/352,646 filed on November 16, 2016. A copy of the ’186
Patent is attached hereto as Exhibit B.
                             U.S. Patent No. 9,590,977


                                           2
  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 3 of 18 PageID #: 3




      7.     United States Patent No. 9,590,977 (the “’977 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on March 7, 2017 to
inventor Franciscus L. A. J. Kamperman. The ’977 Patent issued from United States
Patent Application No. 15/229,207 filed on August 5, 2016. A copy of the ’977
Patent is attached hereto as Exhibit C.
                             U.S. Patent No. 10,298,564
      8.     United States Patent No. 10,298,564 (the “’564 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on May 21, 2019 to
inventor Franciscus L. A. J. Kamperman. The ’564 Patent issued from United States
Patent Application No. 16/117,019 filed on August 30, 2018. A copy of the ’564
Patent is attached hereto as Exhibit D.
      9.     By way of assignment, Philips N.V. owns all rights, title, and interest
to the ’809 Patent, ’186 Patent, ’977 Patent and ’564 Patent (collectively, the
“Asserted Patents”).
      10.    The Asserted Patents are each valid and enforceable.
                         JURISDICTION AND VENUE
      11.    This is a civil action for patent infringement arising under the Patent
Act, 35 U.S.C. § 1 et seq.
      12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
1331 and 1338(a).
      13.    Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b), (c)
and 1400(b) because Defendant is incorporated and resides in the State of Delaware
and has committed acts of infringement in this District.
      14.    This Court has personal jurisdiction over Defendant. Defendant is a
resident of this District. Defendant has and does conduct business within the State
of Delaware including in this District. Defendant, directly or through subsidiaries,
affiliates or intermediaries (including distributors, retailers, and others), ships,


                                          3
  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 4 of 18 PageID #: 4




distributes, makes, uses, offers for sale, imports and/or advertises (including by
providing an interactive web page) its products and/or services in the United States
and this District, and/or contributes to and actively induces their customers to ship,
distribute, make, use, offer so sale, sell, import, and/or advertise (including the
provision of interactive web pages) infringing products and/or services in the United
States and this District. Defendant, directly or through subsidiaries or intermediaries
(including distributors, retailers, and others), has purposefully and voluntarily placed
one or more of its infringing products, as described below, into the stream of
commerce with the expectation that those products will be purchased and used by
customers and/or consumers in this District.
                                  BACKGROUND
       15.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       16.    Philips is a world-renowned company that engages in research and
development in numerous fields. One of these fields pertains to digital video-capable
devices for delivering and displaying content to users. Exemplary products in this
field include desktops, laptops, all-in-one- PCs, thin clients, tablets, convertible PCs,
workstations, monitors, displays, projectors, video adapters, and/or video hubs. The
Asserted Patents derive from Philips’s efforts in this field and claim protection for,
among other things, delivering and displaying content to users.
       17.    Defendant made, used, sold, offered for sale, imported, tested,
designed, and/or marketed in the United States digital video-capable devices for
delivering and/or displaying content to users that infringe the Asserted Patents.
       18.    Defendant has actual notice of the Asserted Patents. Defendant received
actual notice of the Asserted Patents at least as early as March 21, 2014 by way of a
letter to Defendant dated March 21, 2014. That letter included references to U.S.
Patent No. 8,543,819 and U.S. Pat. App. No. 10/521,858. Defendant received a


                                           4
  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 5 of 18 PageID #: 5




second letter dated September 16, 2020 that include allegations of infringement of
the Asserted Patents. Additionally, the filing of this Complaint also constitutes
notice in accordance with 35 U.S.C. § 287.
      19.    With actual notice of the Asserted Patents, Defendant has directly
infringed, and continues to directly infringe the Asserted Patents under 35 U.S.C. §
271(a) and (g) by one or more of making, using, selling and/or offering to sell, in
this District and elsewhere in the United States, and importing into this District and
elsewhere in the United States, certain infringing digital video-capable devices that
infringe the Asserted Patents (collectively, “Accused Products”), as further
described in detail in Counts I-IV infra.
      20.    The Accused Products include, but are not limited to, all digital video-
capable devices, including but not limited to, desktops, laptops, all-in-one- PCs, thin
clients, tablets, convertible PCs, workstations, monitors, displays, projectors, video
adapters, and/or video hubs, and other products that support the HDCP 2.0 protocol
and above that Defendants, either themselves and/or through the activities of their
subsidiaries or intermediaries (including distributors, retailers, and others), make,
use, sell, offer for sale, and/or import throughout the United States, such as:
Chromebook,      X360,    ENVY,     Elite       Dragonfly,   700-Series,   800   Series,
Pavilion/Pavilion Gaming, ProBook, Spectre Folio and Folio, ZBook, Create,
Firefly, Studio, and OMEN laptops; Omen, Pavilion, Mini, Envy, ProDesk, and
EliteDesk desktops; EliteOne and ProOne all-in-one PCs; HP 7, 8 and 10 tablets;
x360 and Spectre Folio convertible PCs; Z workstations; HP Z, Omen X Emperium,
DreamcColor and U monitors and displays; HP HDMI 2.0 video adapters; HP Hub
video adapters and HP UltraSlim, USB-C, Thunderbolt, and Z VR Backpack docks.
This list of Defendant’s currently known digital video-capable devices is exemplary
and, on information and belief, many other of Defendant’s digital video-capable
devices infringe the Asserted Patents.


                                            5
  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 6 of 18 PageID #: 6




      21.    Defendant has also indirectly infringed, and continues to indirectly
infringe the Asserted Patents under 35 U.S.C. § 271(b) and (c). Defendant knew and
intended to induce and contribute to the infringement of the Asserted Patents. The
Accused Products have no substantial non-infringing use, are a material part of the
invention of each Asserted Patent, especially made or especially adapted for use in
an infringement of such patent, and not a staple article or commodity of commerce
suitable for substantial non-infringing use.
      22.    After receiving actual notice of the Asserted Patents, Defendant
continued to actively induce, and materially contribute to, its customers’
infringement of the Asserted Patents by making, using, selling, offering for sale,
marketing, advertising, and/or importing digital video-capable devices that infringe
the Asserted Patents, and instructing customers to infringe the Asserted Patents.
      23.    Defendant     specifically   intended   its   customers,    consumers,
manufacturers, retailers, and resellers perform acts that constitute direct
infringement of the Asserted Patents. For example, Defendant designed the Accused
Products to support HDMI and HDCP 2.0 and above such that its customers,
consumers, manufacturers, retailers, and resellers would each infringe the Asserted
Patents if the Accused Products were made, used, sold, offered for sale, or imported
into the United States. Defendant provided, directly or indirectly, the Accused
Products to others, such as, but not limited to customers and end users, knowing and
intending that they would use, sell, offer for sale, and/or import the Accused
Products in and/or into the United States.
      24.    Defendant contributes to infringement of the Asserted Patents by
others, such as, but not limited to customers and end users, by encouraging them to,
manually or automatically, download certain software updates to the digital video-
capable devices via the Internet – “How to update firmware … Most will be




                                          6
    Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 7 of 18 PageID #: 7




automatic, but you may be able to take a more manual approach with some.”1 On
information and belief, such software updates include updates to the firmware
associated with digital video-capable integrated circuit(s) found within the Accused
Products.
         25.   Thus, Defendant has indirectly infringed, and continues to indirectly
infringe, the Asserted Patents under 35 U.S.C. § 271(b) by actively inducing its
customers to infringe the Asserted Patents by making, using, selling, offering for
sale, marketing, advertising, and/or importing the Accused Products to its customers
and by instructing customers to infringe the Asserted Patents, as described in detail
in Counts I-IV infra. Additionally, Defendant has indirectly infringed, and continue
to indirectly infringe the Asserted Patents under 35 U.S.C. § 271(c) by materially
contributing to its own customers’ infringement of the Asserted Patents by making,
using, selling, offering for sale, advertising, marketing, and/or importing the
Accused Products to its customers and instructing customers to infringe the Asserted
Patents, as described in detail in Counts I-IV infra.
         26.   Defendant’s acts of infringement have caused damage to Philips.
Philips is entitled to recover from Defendant the damages incurred by Philips as a
result of Defendant’s wrongful acts.
                                       COUNT I
                    Defendant’s Infringement of the ’809 Patent
         27.   Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
         28.   Defendant has directly infringed, and continue to directly infringe, the
’809 Patent by making, using, selling, offering for sale, or importing throughout the
United States products and/or methods covered by one or more claims of the ’809


1
    See, e.g., https://store.hp.com/us/en/tech-takes/what-is-a-firmware-update.


                                            7
    Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 8 of 18 PageID #: 8




Patent including, but not limited to, digital video-capable devices. The products that
infringe one or more claims of the ’809 Patent include, but are not limited to, at least
the Accused Products. Further discovery may reveal additional infringing products
and/or models.
        29.   For example and without limitation, the Accused Products infringe
claims 1, 17 and 49 of the ’809 Patent.
        30.   Attached hereto as Exhibit E, and incorporated into this Complaint, is
a claim chart showing where in the HP ProBook x360 11 G6 EE Notebook PC,
Model No. 3C534UT#ABA each limitation of claims 1, 17 and 49 are met. This
claim chart is exemplary and, on information and belief, many other products
provided by Defendant infringe the ’809 Patent.
        31.   Defendant has, and continues to, indirectly infringe the ’809 Patent by
actively inducing and contributing to the infringement of the ’809 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Walmart Inc. and its affiliates, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the Accused Products.2
        32.   Defendant specifically intended others, such as customers, resellers,
and retailers, to infringe the ’809 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit E shows that an exemplary
product, the HP ProBook x360 11 G6 EE Notebook PC, Model No. 3C534UT#ABA,
which is sold by Walmart Inc., infringes the ’809 Patent. Defendant designed the
Accused Products such that they would each infringe the ’809 Patent as described in
Exhibit E if made, used, sold, offered for sale, or imported throughout the United
States. Defendant provided, directly or indirectly, Accused Products to others, such


2
    https://www.walmart.com/ip/HP-ProBook-x360-11-G6-EE-Notebook-
PC/290140040.


                                            8
  Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 9 of 18 PageID #: 9




as, but not limited to, customers, knowing and intending that those others would use,
sell, offer for sale, and/or import the Accused Products throughout the United States,
thereby directly infringing one or more claims of the ’809 Patent.
       33.    In addition, upon information and belief, Defendant provides
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’809 Patent. By providing such instructions, user guides, and/or
other documentation, Defendant knows and intends that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’809 Patent. Thus, Defendant knows that its actions actively
induce infringement.
       34.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit E, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’809 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
       35.    Philips has been and continues to be damaged and irreparably harmed
by Defendant’s infringement of the ’809 Patent. This irreparable harm will continue
unless this Court enjoins Defendant from further infringement of the ’809 Patent.
       36.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendant’s infringement of the ’809 Patent.
                                     COUNT II
                    Defendant’s Infringement of the ’186 Patent
       37.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       38.    Defendant has directly infringed, and continue to directly infringe, the


                                          9
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 10 of 18 PageID #: 10




’186 Patent by making, using, selling, offering for sale, or importing throughout the
United States products and/or methods covered by one or more claims of the ’186
Patent including, but not limited to, digital video-capable devices. The products that
infringe one or more claims of the ’186 Patent include, but are not limited to, at least
the Accused Products. Further discovery may reveal additional infringing products
and/or models.
      39.    For example and without limitation, the Accused Products infringe
claim 1 of the ’186 Patent.
      40.    Attached hereto as Exhibit F, and incorporated into this Complaint, is a
claim chart showing where in the HP ProBook x360 11 G6 EE Notebook PC, Model
No. 3C534UT#ABA each limitation of claim 1 is met. This claim chart is exemplary
and, on information and belief, many other products provided by Defendant infringe
the ’186 Patent.
      41.    Defendant has, and continues to, indirectly infringe the ’186 Patent by
actively inducing and contributing to the infringement of the ’186 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Walmart Inc. and its affiliates, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the Accused Products.
      42.    Defendant specifically intended others, such as customers, resellers,
and retailers, to infringe the ’186 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit F shows that an exemplary
product, the HP ProBook x360 11 G6 EE Notebook PC, Model No. 3C534UT#ABA,
which is sold by Walmart Inc., infringes the ’186 Patent. Defendant designed the
Accused Products such that they would each infringe the ’186 Patent as described in
Exhibit F if made, used, sold, offered for sale, or imported throughout the United
States. Defendant provided, directly or indirectly, Accused Products to others, such
as, but not limited to, customers, knowing and intending that those others would use,


                                           10
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 11 of 18 PageID #: 11




sell, offer for sale, and/or import the Accused Products throughout the United States,
thereby directly infringing one or more claims of the ’186 Patent.
       43.    In addition, upon information and belief, Defendant provides
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’186 Patent. By providing such instructions, user guides, and/or
other documentation, Defendant knows and intends that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’186 Patent. Thus, Defendant knows that its actions actively
induce infringement.
       44.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit F, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’186 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
       45.    Philips has been and continues to be damaged and irreparably harmed
by Defendant’s infringement of the ’186 Patent. This irreparable harm will continue
unless this Court enjoins Defendant from further infringement of the ’186 Patent.
       46.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendant’s infringement of the ’186 Patent.
                                     COUNT III
                    Defendant’s Infringement of the ’977 Patent
       47.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       48.    Defendant has directly infringed, and continues to directly infringe, the
’977 Patent by making, using, selling, offering for sale, or importing throughout the


                                          11
    Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 12 of 18 PageID #: 12




United States products and/or methods covered by one or more claims of the ’977
Patent including, but not limited to, digital video-capable devices. The products that
infringe one or more claims of the ’977 Patent include, but are not limited to, at least
the Accused Products. Further discovery may reveal additional infringing products
and/or models.
        49.   For example and without limitation, the Accused Products infringe
claims 1 and 11 of the ’977 Patent.
        50.   Attached hereto as Exhibit G, and incorporated into this Complaint, is
a claim chart showing where in the HP ENVY 27 27-inch Monitor, Model No.
W5A12AA#ABA each limitation of claims 1 and 11 are met. This claim chart is
exemplary and, on information and belief, many other products provided by
Defendant infringe the ’977 Patent.
        51.   Defendant has, and continues to, indirectly infringe the ’977 Patent by
actively inducing and contributing to the infringement of the ’977 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Walmart Inc. and its affiliates, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the Accused Products.3
        52.   Defendant specifically intended others, such as customers, resellers,
and retailers, to infringe the ’977 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit G shows that an exemplary
product, the HP ENVY 27 27-inch Monitor, Model No. W5A12AA#ABA, which is
sold by Walmart Inc., infringes the ’977 Patent. Defendant designed the Accused
Products such that they would each infringe the ’977 Patent as described in Exhibit
G if made, used, sold, offered for sale, or imported throughout the United States.


3
    https://www.walmart.com/ip/HP-ENVY-27-Monitor-27-Display-4K-UHD-3840-
x-2160-W5A12AA/55288747.


                                           12
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 13 of 18 PageID #: 13




Defendant provided, directly or indirectly, Accused Products to others, such as, but
not limited to, customers, knowing and intending that those others would use, sell,
offer for sale, and/or import the Accused Products throughout the United States,
thereby directly infringing one or more claims of the ’977 Patent.
       53.    In addition, upon information and belief, Defendant provides
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’977 Patent. By providing such instructions, user guides, and/or
other documentation, Defendant knows and intends that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’977 Patent. Thus, Defendant knows that its actions actively
induce infringement.
       54.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit G, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’977 patent. Thus, the Accused Products have no substantial non-
infringing uses.
       55.    Philips has been and continues to be damaged and irreparably harmed
by Defendant’s infringement of the ’977 Patent. This irreparable harm will continue
unless this Court enjoins Defendant from further infringement of the ’977 Patent.
       56.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendant’s infringement of the ’977 Patent.
                                    COUNT IV
                    Defendant’s Infringement of the ’564 Patent
       57.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.


                                         13
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 14 of 18 PageID #: 14




      58.    Defendant has directly infringed, and continues to directly infringe, the
’564 Patent by making, using, selling, offering for sale, or importing throughout the
United States products and/or methods covered by one or more claims of the ’564
Patent including, but not limited to, digital video-capable devices. The products that
infringe one or more claims of the ’564 Patent include, but are not limited to, at least
the Accused Products. Further discovery may reveal additional infringing products
and/or models.
      59.    For example and without limitation, the Accused Products infringe
claim 1 of the ’564 Patent.
      60.    Attached hereto as Exhibit H, and incorporated into this Complaint, is
a claim chart showing where in the HP ENVY 27 27-inch Monitor, Model No.
W5A12AA#ABA each limitation of claim 1 is met. This claim chart is exemplary
and, on information and belief, many other products provided by Defendant infringe
the ’564 Patent.
      61.    Defendant has, and continues to, indirectly infringe the ’564 Patent by
actively inducing and contributing to the infringement of the ’564 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, Walmart Inc. and its affiliates, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the Accused Products.
      62.    Defendant specifically intended others, such as customers, resellers,
and retailers, to infringe the ’564 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit H shows that an exemplary
product, the HP ENVY 27 27-inch Monitor, Model No. W5A12AA#ABA, which is
sold by Walmart Inc., infringes the ’564 Patent. Defendant designed the Accused
Products such that they would each infringe the ’564 Patent as described in Exhibit
H if made, used, sold, offered for sale, or imported throughout the United States.
Defendant provided, directly or indirectly, Accused Products to others, such as, but


                                           14
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 15 of 18 PageID #: 15




not limited to, customers, knowing and intending that those others would use, sell,
offer for sale, and/or import the Accused Products throughout the United States,
thereby directly infringing one or more claims of the ’564 Patent.
      63.    In addition, upon information and belief, Defendant provides
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’564 Patent. By providing such instructions, user guides, and/or
other documentation, Defendant knows and intend that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’564 Patent. Thus, Defendant knows that its actions actively
induce infringement.
      64.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit H, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused Product
infringes the ’564 Patent. Thus, the Accused Products have no substantial non-
infringing uses.
      65.    Philips has been and continues to be damaged and irreparably harmed
by Defendant’s infringement of the ’564 Patent. This irreparable harm will continue
unless this Court enjoins Defendant from further infringement of the ’564 Patent.
Philips is entitled to recover damages under 35 U.S.C. § 284 to adequately
compensate for Defendant’s infringement of the ’564 Patent.
                                    DAMAGES
      66.    Defendant has refused to compensate Philips for its infringement of the
Asserted Patents. Philips is entitled to monetary damages adequate to compensate
Philips for Defendant’s infringement in an amount no less than a reasonable royalty
for the use made of the patented inventions by Defendant. The precise amount of


                                         15
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 16 of 18 PageID #: 16




damages will be determined through discovery in this action and proven at trial.
                                    MARKING
      67.    Philips and its licensees of the Asserted Patents have complied with 35
U.S.C. § 287, and relative to its licensees, Philips has taken reasonable steps to
ensure compliance with marking.
                             PRAYER FOR RELIEF
      WHEREFORE, Philips respectfully asks the Court for an order granting the
following relief:
      a)     A judgment that the Asserted Patents are valid and enforceable;
      b)     A judgment that Defendant has infringed, directly and indirectly, either
             literally or under the Doctrine of Equivalents, one or more claims of the
             ’809 Patent;
      c)     A judgment that Defendant has infringed, directly and indirectly, either
             literally or under the Doctrine of Equivalents, one or more claims of the
             ’186 Patent;
      d)     A judgment that Defendant has infringed, directly and indirectly, either
             literally or under the Doctrine of Equivalents, one or more claims of the
             ’977 Patent;
      e)     A judgment that Defendant has infringed, directly and indirectly, either
             literally or under the Doctrine of Equivalents, one or more claims of the
             ’564 Patent;
      f)     An injunction against Defendant, its officers, agents, servants,
             employees, all parent and subsidiary entities, all assignees and
             successors in interest, and those persons or entities acting in concert or
             participation with Defendant, including distributors, retailers, and
             others, enjoining them from further infringement of the Asserted
             Patents;


                                         16
 Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 17 of 18 PageID #: 17




      g)     A judgment awarding Philips all appropriate damages under 35 U.S.C.
             § 284 for Defendant’s past infringement, and any continuing or future
             infringement of the Asserted Patents, including pre and post judgment
             interest, costs, and disbursements pursuant to 35 U.S.C. § 284;
      h)     An accounting for infringing sales not presented at trial and an award
             by the Court of additional damages for any such infringing sales;
      i)     A finding that this case is exceptional within the meaning of 35 U.S.C.
             § 285 and that Philips be awarded its reasonable attorneys’ fees against
             Defendant incurred in prosecuting this action;
      j)     An award of reasonable attorneys’ fees, costs and expenses incurred by
             Philips in connection with prosecuting this action; and
      k)     Any and all other relief as the Court finds just, equitable, and proper
             under the circumstances.
                          DEMAND FOR JURY TRIAL
      Pursuant to Fed. R. Civ. P. 38, Philips hereby respectfully demands trial by
jury on all claims and issues so triable.


 Dated: September 17, 2020                   Respectfully submitted,

                                             FARNAN LLP
 OF COUNSEL:
                                             /s/ Brian E. Farnan
 Michael T. Renaud                           Brian E. Farnan (Bar No. 4089)
 Adam S. Rizk                                Michael J. Farnan (Bar No. 5165)
 Andrew H. DeVoogd                           919 N. Market St., 12th Floor
 MINTZ LEVIN COHN FERRIS                     Wilmington, DE 19801
 GLOVSKY & POPEO PC                          Phone:        (302) 777-0300
 One Financial Center                        Fax:          (302) 777-0301
 Boston, Massachusetts 02111                 BFarnan@farnanlaw.com
 Phone:      (617) 542-6000                  MFarnan@farnanlaw.com
 Fax:        (617) 542-2241


                                            17
Case 1:20-cv-01241-CFC Document 1 Filed 09/17/20 Page 18 of 18 PageID #: 18




MTRenaud@mintz.com                    Attorneys for Plaintiffs
ARizk@mintz.com                       Koninklijke Philips N.V. and
DHDeVoogd@mintz.com                   Philips North America LLC




                                    18
